Citation Nr: 1001552	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-22 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from March 1990 to September 
1990, and from January 1991 to September 1991.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a May 2007 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to a TDIU.

In November 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript is of record.

Review of the record shows that in a January 2006 rating 
decision, the RO continued previous denials of service 
connection for diabetes mellitus, osteoporosis, hypertension, 
hypercholesterolemia, and polymyositis, in pertinent part.  
In March 2006, the Veteran expressed disagreement only with 
the denial of her service connection claim for polymyositis.  
The RO issued a SOC for polymyositis in October 2007, 
however, the Veteran did not file a timely substantive 
appeal.  See 38 C.F.R. § 20.200 (2008) (An appeal consists of 
a timely filed notice of disagreement in writing and after a 
statement of the case has been furnished, a timely filed 
substantive appeal.)  Therefore, there is no claim of service 
connection for any disability currently on appeal.  


FINDING OF FACT

Service connection is not in effect for any disability.


CONCLUSION OF LAW

In the absence of an adjudicated service-connected 
disability, the claim of entitlement to a TDIU lacks legal 
merit.  38 C.F.R. § 4.16 (2009); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2000).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  

In view of the Board's finding that service connection is not 
in effect for any disability, further assistance is 
unnecessary to aid the Veteran in substantiating her claim.  
Therefore, the duties to notify and assist required by the 
VCAA are not applicable to this claim on appeal.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  

Even so, the Board notes that a January 2007 letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate her TDIU claim, as well as what 
information and evidence must be submitted by her, and what 
information and evidence would be obtained by VA.  This 
letter met VA's content of notice and timing of notice 
requirements.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

II.  Analysis

The Veteran seeks a TDIU based on service-connected 
disabilities.

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2009).  A total 
disability rating for compensation may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a) (2009).  When a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  38 C.F.R. § 4.16(b) (2009).


The Board acknowledges that the Veteran has submitted 
evidence showing that she is unemployable on account of 
multiple co-morbidities, however, inasmuch as the Veteran has 
no adjudicated service-connected disabilities, there is no 
legal basis for granting a TDIU.  The assignment of a TDIU 
under 38 C.F.R. § 4.16 assumes and requires the existence of 
a service-connected disability.  Where, as here, the law and 
not the evidence is dispositive, the matter on appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The appeal is 
accordingly denied.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


